NO. 07-09-0380-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  APRIL 28, 2010
                         ______________________________

                                GLENDA SUE TIFFIN,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

           NO. A3875-0406; HON. ROBERT W. KINKAID, JR., PRESIDING
                      _______________________________

                                 Anders Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Glenda Sue Tiffin appeals her conviction for tampering with a

governmental record, a state jail felony. Pursuant to a plea agreement, she pled guilty

to the offense, and the trial court placed her on community supervision for three years.

Subsequently, the State moved the trial court to revoke appellant’s probation. She pled

true to the alleged violations of the terms of her community supervision, and the trial

court held a hearing. Upon completion of the hearing, the trial court revoked appellant’s
probation and sentenced her to two years in a state jail facility. The trial court certified

that appellant had the right to appeal.

       Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), representing

that he has searched the record and found no arguable grounds for reversal. The

motion and brief illustrate that appellant was informed of her right to review the

appellate record and file her own brief. So too did we inform her that any pro se

response or brief she cared to file had to be filed by April 19, 2010. To date, she has

filed no such response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed each phase of the case including the original plea of guilty, the revocation

hearing which included appellant entering a plea of true to the motion’s allegations and

the “propriety of the $1,000.00 sanction fine imposed on Appellant in the first revocation

proceeding.” However, counsel goes on to explain why the issues are without merit.

       We have also conducted an independent review of the record to determine

whether there existed reversible error and found none. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review of the

record).   A plea of true alone is sufficient to support the finding that appellant violated

her probation. Atchison v. State, 124 S.W.3d 755, 758-59 (Tex. App.–Austin 2003, pet.

ref’d). The punishment assessed was also within the range prescribed by law. TEX.

PENAL CODE ANN. §§37.10(c)(1) & 12.35(a) (Vernon Supp. 2009).




                                             2
       Accordingly, we grant counsel’s motion to withdraw and affirm the judgment of

the trial court.1



                                                              Brian Quinn
                                                              Chief Justice


Do not publish.




       1
           Appellant has the right to file a pro se petition for discretionary review from this opinion.


                                                         3